Citation Nr: 0324782	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
cervical injury, to include arthritis, and the propriety of 
an allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1975 to February 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 2000 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for residuals of a cervical injury, to 
include arthritis.

The record shows that an RO decision of November 1992 denied 
service connection for residuals of a neck injury.  The 
claimant was notified of that decision and of his right to 
appeal, but he failed to initiate an appeal and that decision 
became final after one year.  In June 2001, the claimant 
undertook to reopen that claim by submitting additional 
evidence.  As the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim, it 
has undertaken a de novo reviewed of the entire record. 

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant claim to reopen was filed on June 
14, 2001, the revised regulations pertaining to reopened 
claims are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letter of 
February 23, 2002, which informed them of VA's duty to notify 
them of the information and evidence necessary to 
substantiate the claim and to assist them in obtaining all 
such evidence.  That letter also informed the claimant and 
his representative which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The claimant and his representative were also provided a 
Statement of the Case on October 10, 2002, which informed 
them of the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to reopening finally denied claims for service 
connection, the decision reached, and the reasons and bases 
for that decision.  That Statement of the Case also notified 
the claimant and his representative of VA's duty to assist 
them by obtaining all evidence in the custody of military 
authorities or maintained by any other federal, State or 
local government agency, as well as any medical, employment, 
or other non-government records which are pertinent or 
specific to that claim; and which the claimant identified and 
provided record release authorizations permitting VA to 
obtain those records.  Further, that Statement of the Case 
informed the claimant and his representative that should 
efforts to obtain records identified by the claimant prove 
unsuccessful for any reason which the claimant could remedy, 
the VA would notify the claimant and advise him that the 
ultimate responsibility for furnishing such evidence lay with 
the claimant.  The record further shows that following his 
April 2003 hearing before the undersigned Veterans Law Judge 
of the Board of Veterans' Appeals, the veteran and his 
representative were informed of the types of evidence needed 
to reopen the veteran's claim.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant, including VA outpatient 
treatment records of the veteran from the VAMC, Canton; the 
VAMC, Cleveland; the VAMC, Brecksville; and the VAMC, Wade 
Park, and the treatment records of the claimant from Dr. 
P.G.W., his private orthopedist, and from Akron City 
Hospital.  The appellant has further been afforded a hearing 
before the undersigned Veterans Law Judge of the Board of 
Veterans' Appeals in April 2003, and has been granted an 
additional 60 days after that hearing to obtain and submit 
additional evidence.  Neither the appellant nor his 
representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that there is 
no question that the appellant and his representative were 
fully notified and aware of the type of evidence required to 
substantiate the claim.  While the Board is mindful of the 
requirement that the Board seek a medical opinion as to any 
possible etiological relationship between in-service injury 
and current disability, in the absence of any medical 
evidence of a neck injury to the claimant during active 
service, or of arthritis during the initial post service year 
or at any time prior to December 1988, the Board finds that 
such opinion would lack any factual predicate.  

In view of the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).




FINDINGS OF FACT

1.  A rating decision of November 1992 denied service 
connection for residuals of a neck injury; the claimant was 
notified of that decision and of his right to appeal, but 
failed to initiate an appeal and that decision became final 
after one year. 

2.  In June 2001, the veteran undertook to reopen his claim 
for service connection for residuals of a neck injury, 
including arthritis, by submitting additional evidence.

3.  The additional evidence submitted since the last final 
rating decision denying that claim includes evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for residuals of a neck injury, including arthritis, is 
reopened.  38 U.S.C.A. §§ 5018 (West 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Evidence

The veteran's service medical records show that a medical 
history prepared by the claimant at the time of his service 
entrance examination denied any history of bone, joint or 
other deformity, arthritis, rheumatism or bursitis, or 
recurrent back pain.  His service entrance examination, 
conducted in December 1974, showed that his head, neck and 
scalp were normal, and no abnormalities of the spine and 
musculoskeletal system were noted.  On examination for a 
possible acute respiratory disease in April 1975, the 
veteran's neck was supple, with no abnormal nodes.  The 
service medical records are silent for complaint, treatment, 
findings or diagnosis of a neck or cervical spine injury 
during the veteran's period of active service.  His service 
separation examination, conducted in January 1977, shows that 
the claimant's head and neck were normal, and no 
abnormalities of the spine and musculoskeletal system were 
found.  A document signed by the veteran in February 1977 
certified that there had been no change in his medical 
condition since his service separation examination.  

The claimant's original application for VA disability 
compensation benefits (VA Form 21-526), received in March 
1981, sought service connection for a left ear problem 
claimed to have been incurred on the firing range.  There was 
no mention of a neck condition.  

On March 19, 1992, the claimant sought service connection for 
residuals of a neck injury claimed to have been sustained 
while on maneuvers in Germany in 1976, and cited medical 
treatment for that condition at the "C" Company, 23rd 
Battalion, 3rd Armored Division Field Hospital.  He related 
that he was stationed at Hannau, Germany; that he did not 
report that injury on his original compensation claim because 
he did not feel that it was significant at the time; that 
since his automobile accident in 1988, he has experienced 
severe trouble with his neck; and that his physician has told 
him that he has arthritis in his neck due to an old injury 

In June 1992, the RO requested copies of all clinical records 
showing treatment of the claimant from January 1990 to the 
present from Dr. P.G.W.  The claimant was notified of that 
request by letter of June 1992, and of his right to 
independently assist in obtaining the requested evidence. 

Private treatment records of the claimant from Dr. P.G.W., 
dated from July 1990 to December 1991, show that the claimant 
was first seen in July 1990 with complaints of neck pain 
since he was in the Army in the early 1970's, when he 
sustained a whiplash injury and was found to have muscle 
spasm, with no neurological changes noted.  Approximately 
three years ago, the claimant stated that he was involved in 
an automobile accident where he once again hurt his neck and 
developed muscle spasm and in his neck, again without any 
neurological changes noted.  Approximately three weeks prior 
to this appointment, a tire fell and hit him on the back of 
the neck, with ensuing pain and limitation of motion in the 
cervical region, but no pain or weakness in his upper or 
lower extremities.  He had a brief period of physical therapy 
that was not successful.  Examination revealed tenderness in 
the posterior cervical region, with no upper medial scapula 
or trapezius tenderness, some limitation of cervical motion 
in all planes, mild pain on cervical compression, a full 
range of motion in the shoulders, elbows and wrists, 
bilaterally, intact and symmetrical motor and sensory 
examination in the upper extremities, and full and 
symmetrical hand grip strength in both hands.  X-rays of the 
cervical spine revealed degenerative changes at C4-5, with 
narrowing of the intervertebral disc space along with 
anterior osteophyte formation, and very little osteophyte 
formation in the neuroforamina posteriorly.  The impression 
was degenerative joint disease (DJD), with acute 
exacerbation.  The claimant was placed on Naprosyn, 375 mg. 
three times daily, along with physical therapy and range of 
motion exercises.

In August 1990, the claimant was again seen with continued 
complaints of discomfort in the cervical region, as well as 
some radiation into his arms, although not nearly as severe 
as upon his initial visit.  Examination revealed limitation 
of cervical motion to 20 degrees on flexion, extension, 
rotation and lateral bending, while his neurovascular status 
of the upper extremities was intact, symmetrically.  The 
claimant was given a prescription for Feldene and Norflex, 
and asked to continue his exercise program.  

The claimant was next seen in January 1991 with complaints of 
continued discomfort localized in his mid-cervical spine.  He 
denied pain extending into his arms, while noting pain into 
his shoulders, bilaterally.  He related that he had 
discontinued doing exercises.  Examination revealed a 
moderate limitation of cervical motion with mild paracervical 
tenderness and mild trapezius tenderness, while his 
neurovascular status of the upper extremities was completely 
intact, symmetrically.  He was given another prescription for 
Feldene and for Fiorinal, and encouraged to get back into a 
formal physical therapy program.  

In June 1991, the claimant was seen with continued complaints 
of discomfort in the cervical region, especially on the right 
side in the trapezius and upper medial scapula region, 
without any area of localized tenderness and minimal 
radiation down the right arm.  Examination revealed moderate 
limitation of cervical motion in all directions with mild 
upper medial scapula and trapezius tenderness, a full range 
of motion in the shoulders, elbows and wrists, bilaterally, 
and the neurological status of the upper extremities was 
intact, bilaterally.  The impression was continued cervical 
radiculitis.

On the claimant's next office visit in October 1991, he 
complained of intermittent cervical discomfort, worse with 
activity, but denied upper extremity discomfort while citing 
pain in the cervical and trapezius region, worse on the 
right.  A good range of motion wasdemonstrated in the 
cervical spine.  Grip strength was full and equal, 
symmetrically, while reflexes were 2+ and equal symmetrically 
in the biceps, triceps, and brachioradialis locations, and 
motor and sensory examination was intact.  X-rays of the 
cervical spine showed osteophytes at C4-5, with a slight 
increased narrowing at the C4-5 intervertebral disc space 
with no significant neuroforaminal osteophytes.  

In November 1991, the claimant was seen with an exacerbation 
of neck symptoms, without pain, numbness or tingling in his 
arms.  Examination disclosed a mild limitation of cervical 
motion, with minimal pain on cervical compression, and mild 
paracervical and trapezius tenderness.  His neurological 
status of the upper extremities was intact, bilaterally, and 
reflexes were 2+ and equal symmetrically in the biceps, 
triceps, and brachioradialis locations.  Motor and sensory 
examination was intact in the upper extremities, 
symmetrically.  The impression was chronic cervical DJD.  The 
claimant failed to report for his next appointment.  

A report of VA orthopedic examination, conducted in July 
1992, cited a history offered by the claimant in which he 
recounted sustaining a whiplash injury while serving in 
Germany in 1976 when the vehicle driver hit a tree.  The 
claimant asserted that he had a popping noise which gradually 
disappeared; that in 1988, he was in an automobile accident 
which resulted in another whiplash injury; that he sought 
medical attention from a private physician, who ordered X-
rays of the cervical spine and noted arthritis of the spine; 
and the claimant was given diathermy and ultrasound 
treatment.  He currently complained of pain in the neck area, 
radiating to the right shoulder, sometimes causing him to 
wake, exacerbated by jogging and sit-ups.  Examination of the 
cervical spine revealed no obvious deformity and no 
tenderness to palpation over the cervical vertebrae, while 
some spasm of the neck muscles, posteriorly, was seen, and 
the claimant was unable to move his head in an arc from 
flexion to extension.  Hypesthesis was noted in the C-4, C-5, 
T-1, T-2 sensory dermatomes.  Range of motion testing 
revealed forward flexion to 25 degrees, and extension, right 
lateral flexion, and right rotation to 20 degrees each, and 
left rotation to 15 degrees.  The examiner stated that he was 
unable to ascertain weakness due to pain and restriction of 
movement.  X-rays of the cervical spine revealed advanced 
degenerative arthritis involving C-4 and C-5, with slight 
narrowing of the C-4, C-5 disc space, and very minimal 
arthritis if C-6.  Because the remainder of the cervical 
vertebrae were relatively normal, an X-ray technician stated, 
the findings at the C4-C5 level "could have been" the 
result of old trauma.  The radiographic impression was 
degenerative arthritis, C4-C5, probably post-traumatic.  The 
orthopedic diagnosis was traumatic arthritis, cervical spine, 
residual of injury.

By RO letter of August 1992, the claimant was asked to submit 
medical evidence of treatment following his automobile 
accident in 1988.  No response was received to that request.

A rating decision of November 1992 denied service connection 
for residuals of a neck injury.  The claimant was notified of 
that adverse determination and of his right to appeal by RO 
letter of November 27, 1992.  That decision was not appealed 
and became final after one year.

A Report of Contact (VA Form 119), dated in May 1995, 
indicated that the claimant wanted to claim service-
connection for arthritis of the neck as secondary to his 
service-connected tinnitus.  He was notified by RO letter of 
May 15, 1995, that to establish a condition as secondary to a 
service-connected disability, he should submit a statement 
from a doctor who attests, based on sound medical principles, 
that the claimed condition is proximately due to or the 
result of the service-connected condition.  No response was 
received to that RO letter.  By RO letter of July 18, 1995, 
the claimant was notified that his claim had been denied 
because of his failure to submit requested evidence, and of 
his right to appeal.  

On June 14, 2001, the claimant submitted a Statement in 
Support of Claim (VA Form 21-4138), in which he claimed 
service connection for arthritis of the cervical spine as due 
to a whiplash injury while on active duty.  He asked that the 
RO obtain all outpatient treatment records from the VAMC, 
Canton, from January 1, 1992, to the present.

Outpatient treatment records from the VAMC, Canton; the VAMC, 
Cleveland; the VAMC, Brecksville; and the VAMC, Wade Park, 
dated from January 1, 1992, to October 2001, show that in 
August 1996, the claimant related that he injured his neck 
while in service in 1976; that in 1988, he had a car accident 
and reported a whiplash injury; and that he was seen by a 
private physician and told that he had arthritis in the neck.  
Joint tenderness and limitation of cervical flexion and 
rotation were found, and a cervical X-ray was ordered.  X-
rays in June 2000 revealed minimal degenerative arthritic 
changes of the bodies of C-4, C-5 and C-6 with marginal spur 
formation and bridging and narrowing of the disk spec at C4-
5, without evidence of fracture, dislocation or evidence of 
cervical ribs.  In December 2000, the claimant complained of 
chronic neck pain since an Army injury in 1976, with 
recurrence after a motor vehicle accident in 1988.  
Examination of the neck revealed a diminished range of 
cervical flexion and extension.  In February 2001, the 
veteran complained of neck pain due to a recent re-injury in 
a motor vehicle accident 2-3 weeks previously.  Magnetic 
resonance imaging (MRI) of the cervical spine in February 
2001 disclosed moderate spinal stenosis at C4-5 with 
foraminal narrowing, bilaterally, worse on the right; and 
mild narrowing of the thecal sac at C5-6 and C6-7.  Also in 
February 2001, the veteran complained of having reinjured his 
neck two weeks previously in a motor vehicle accident.  

Those outpatient treatment records further show that in March 
2001, the veteran dated his recent injury of the cervical 
spine to January 29, 2001.  X-rays of the cervical spine in 
March 2001 revealed no acute compression fracture or 
subluxation, while there were hypertrophic changes seen 
involving C4 and C5 intervertebral disc space, with 
encroachment of the C4-C5 intervertebral foramina, 
bilaterally.  The visualized pedicles were preserved, and no 
acute bony abnormality was seen.  The claimant continued to 
be seen in April, May, June and July 2001 for physical 
therapy because of his complaints of neck pain, and was 
treated with cervical traction and a TENS unit.  It was noted 
in July 2001 that the claimant's pain had improved 
significantly, and that he no longer exhibited neck guarding 

Those outpatient treatment records further show that in 
August 2001, the veteran complained of neck pain radiating to 
the left shoulder and right trapezius for several weeks, and 
offered a history of a jeep accident in the military.  He 
related that he had been doing daily exercises and taking 
aspirin, without results.  Examination revealed a diminished 
range of motion, a possible slight deltoid weakness on the 
left, but 5/5 motor strength otherwise.  Some decrease in 
sensation was noted in the thumb, ring finger and 5th finger 
on the right side, but sensation was intact to pinprick and 
light touch.  The assessment was possible radicular pain with 
weakness of deltoid, and the degree of the veteran's effort 
was questioned.  In September 2001, the claimant was seen in 
the orthopedic clinic with a history of chronic neck pain for 
12 years (i.e., since 1989) and gave a history of a whiplash 
injury in a 1988 motor vehicle accident.  He complained of 
pain radiating into his right arm, with associated numbness 
of the right ring finer and fifth finger, but denied 
difficulty with ambulation, weakness, or bowel or bladder 
symptoms.  The examiner cited X-ray and MRI findings of 
cervical spondylosis, C-4-C5, with moderate central cord 
compression at the right nerve root of C4-C5.  Examination 
revealed undiminished motor strength in the cervical muscles; 
that strength was 5/5 in the right and left upper 
extremities; and that sensation was slightly diminished at 
the C6-8 dermatome, bilaterally.  The impression was cervical 
spondylosis with herniated nucleus pulposus at C4-5.  

The claimant also submitted duplicate copies of his treatment 
records from Dr. P.G.W., dated from July 1990 to December 
1991, as well as additional treatment records of the claimant 
from that physician, dated in July 1992, showing that the 
claimant returned because of an episode of right shoulder 
discomfort, and it was noted that his chronic neck stiffness 
had not changed since his last previous visit.  The 
impression was mild cervical DJD.  The examining orthopedist 
stated that he did not think that the claimant was having 
enough symptoms to warrant surgical fusion at this time, and 
that he should continue to pursue symptomatic treatment with 
an exercise program.  The claimant was next seen in February 
1997, asserting that he had been doing reasonably well over 
the past few years, but was involved in a motor vehicle 
accident in January, receiving a mild cervical sprain, with 
neck and upper shoulder pain, but no arm pain, numbness or 
tingling.  The impression was acute cervical sprain along 
with chronic degenerative arthritis through the mid-cervical 
region.  On another office visit in February 1997, the 
veteran reported that his neck pain had improved 
considerably, and he had a reasonably good range of motion 
other than when rotating his head to the left side.  There 
was no pain to cervical compression, he had a normal shoulder 
shrug and his neurovascular status was intact in the upper 
extremities.  

As noted, the veteran and his representative were notified of 
the provisions of the VCAA by RO letter of February 23, 2002.  

In March 2002, the claimant submitted a medical record 
release authorization for Dr. P.G.W., together with duplicate 
copies of the complete treatment records from Dr. P.G. W., 
and a March 14, 2002, letter in which he alleged that while 
in service he sustained three injuries, including a neck 
injury when the APC being driven by a former service comrade 
ran into a tree, causing him to sustain a whiplash injury to 
his neck.  He related that his unit was on maneuvers in the 
field at Grafenwohr, West Germany, at the time of the injury; 
that he reported the incident to the clinic; that after he 
got out of the Army, his neck would make a cracking sound; 
and that after his 1988 automobile accident, X-rays were 
taken and he was told by the X-ray technician that he had 
arthritis in his neck.  He indicated that his neck pain has 
worsened, particularly when lifting, exercising, painting, 
driving, typing and doing household tasks; that he currently 
takes 325 mg. of Acetaminophen for pain; and that he has seen 
Dr. P.G.W. in the past.  

A rating decision of May 2002 denied service connection for 
arthritis of the cervical spine secondary to whiplash.  The 
claimant and his representative were notified of that adverse 
determination and of his right to appeal by RO letter of May 
10, 2002.  

The claimant filed a timely Notice of Disagreement, and 
submitted a duplicate copy of his March 14, 2002, letter to 
the RO; and a duplicate copy of the medical record release 
authorization for Dr. P.G.W.  

By RO letter of July 1, 2002, the claimant and his 
representative were notified of his right to elect review of 
his appeal by the Decision Review Officer, or to follow the 
additional appeals process.  No response was received to that 
letter.  

A Statement of the Case was provided the claimant and his 
representative in October 2002 addressing the issue of 
whether new and material evidence had been submitted to 
reopen the claim for service connection for residuals of a 
neck injury.  

The claimant perfected his appeal by filing his Substantive 
Appeal (VA Form 9) in November 2002.  With that document, he 
submitted a statement in which he reiterated his contentions 
regarding an in-service neck injury when an APC in which he 
was riding struck a tree, causing his neck to snap; that no 
one in the vehicle reported the accident because there was no 
vehicle damage; that he did not report the incident because 
he was not bleeding; that during the first post service year, 
his neck would pop, but he still had no neck pain; and that 
in 1988, he was in a car accident and became aware on his 
condition because of X-rays.  

The claimant further submitted duplicate copies of the 
treatment records from Dr. P.G.W.; a duplicate copy of his 
March 1992 letter asking that his claim for service 
connection for residuals of a neck injury be reopened; a 
duplicate copy of the report of VA orthopedic examination of 
July 1992, with a duplicate copy of the cervical X-ray 
showing degenerative arthritis at C4-C5, probably post-
traumatic 

The claimant also submitted a hospital summary and treatment 
records from Akron City Hospital, a private medical facility, 
dated December 18-20, 1988, showing that he was seen in the 
emergency room at that facility for complaints of neck and 
right-sided face pain following a motor vehicle accident in 
which the car he was driving was struck, causing major right-
side damage.  The claimant denied nausea, vomiting, or chest 
pain.  He was shown to have multiple superficial abrasions to 
the right side of his forehead, and diffuse pain on palpation 
of the paraspinous muscles of his neck, bilaterally, with 
some muscle spasm noted.  His neurological examination was 
normal throughout the time he was examined and treated.  X-
rays of the cervical spine disclosed no acute fracture or 
destructive changes or subluxation involving the bones of the 
cervical spine, while the soft tissues of the cervical region 
were unremarkable, and there was mild degenerative change 
involving C4 and 5, with relative narrowing of the interspace 
and associated impingement upon the vertebral foramina at 
this level, bilaterally.  Some limitation of cervical 
extension due to muscle spasm was noted.  X-rays of the 
facial bones revealed no acute fracture or destructive 
changes involving the orbital walls, zygomatic arches, or 
walls of the maxillary antra or nasal squama.  The 
radiographic impression was no acute fracture involving 
facial bones and the cervical spine.  The discharge summary 
showed that a cervical spine X-ray series, including flexion 
and extension views, were reported as normal.  The discharge 
diagnosis was acute cervical sprain and facial abrasions.  
The claimant was released to home with a backboard and 
cervical collar.  

The claimant further submitted a duplicate copy of his March 
1992 letter to the RO seeking waiver of recovery of loan 
guarantee indebtedness because his son was ill with multiple 
sclerosis, and that in 1989, he and his wife were recovering 
from a December 18, 1988, automobile accident in the midst of 
their financial disaster.  He further submitted a duplicate 
copy of a March 1993 decision denying waiver of recovery of a 
loan guarantee indebtedness.  

A hearing was held on April 7, 2003. before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals sitting 
at Washington, DC.  The claimant appeared and offered 
testimony in support of his claim, and was affirmatively 
represented by his service organization representative.  The 
prior final denial of the veteran's claim for service 
connection for residuals of a neck injury was acknowledged, 
and the claimant and his representative enumerated the 
additional evidence that had been submitted into the record 
to reopen that claim.  The claimant further indicated that he 
had or might obtain additional medical evidence to submit, 
and asked that the record remain open for a period of 60 days 
to permit him to obtain that evidence, a request which was 
granted.  The veteran testified about the circumstances of 
his initial cervical injury in an APC while posted to Germany 
in 1976; that he felt some pain when the APC hit the tree; 
that his former service comrades in the vehicle did not 
witness his injury; that he told his former service comrades 
in the vehicle that he experienced some neck trauma; that he 
had to get medical attention; that the accident caused no 
injury to his companions; and that it caused no damage to the 
APC and thus did not have to be reported; and that he has not 
tried to contact his former service comrades, and does not 
know their full names.  

When asked if he had reported the injury, the claimant 
related that his neck was not hurting so bad that he had to 
have something for it; that his post-service neck popping was 
not associated with pain; that his in-service complaints of 
trauma to his right wrist was not associated with his neck 
trauma; that he never went on sick call and reported that he 
had hurt his neck; and that he did not mention his neck 
trauma when he filed his original compensation claim because, 
while his neck was popping, it did not hurt and he did not 
associate such with his neck injury, believing that he was 
alright.  He further testified that he suffered a severe 
whiplash in the 1988 automobile accident; that the X-ray 
technician told him that he had injured his neck before 
because he had degenerative arthritis in his neck; that such 
caused him to start thinking about the in-service accident; 
and that he did not sustain any traumatic injuries to his 
neck between service separation in 1977 and the automobile 
accident in 1988.  

The claimant further testified that between service 
separation and his automobile accident in 1988, he did not 
get any treatment for his neck; that no physician had told 
him that his current neck problems are the result of his 
claimed in-service cervical trauma; that he had given Dr. 
P.G.W. a history of his neck traumas; that Dr. P.G.W. did not 
indicate that his current condition might be related to his 
in-service neck trauma; that the popping in his neck did not 
start while he was in service, but after service separation 
in late 1977 or 1978; that a VA doctor said that the 
degenerative arthritis had to be caused by some severe 
trauma; that he began going to the VA for treatment of his 
tinnitus or diabetes mellitus in about 1985; and that he did 
not go to the VA for treatment of his neck complaints until 
after the 1988 accident.  A transcript of the testimony is of 
record.  

Following the testimony, the presiding Veterans Law Judge of 
the Board of Veterans' Appeals explained the types of 
evidence needed to reopen a finally denied claim, including 
an in-service disease or injury, current disability, and a 
medical opinion which links the in-service disease or injury 
to the current disability.

Within the 60 day period granted the claimant to submit 
additional evidence he submitted a duplicate copies of the 
cervical X-ray from Akron City Hospital, dated in December 
1988; duplicate copies of the treatment records from Dr. 
P.G.W., dated from July 1970 to January 1991; and a duplicate 
copy of the July 1992 VA X-ray of his cervical spine.

II.  Analysis

New and Material Evidence

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for residuals of a neck injury, to 
include arthritis.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. § 20.200 (2000).  The veteran did not file 
a Notice of Disagreement with the November 1992 rating 
decision denying his claim for service connection for 
residuals of a neck injury, and that decision became final 
after one year.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 
1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996);  38 
U.S.C.A. §§ 5108, 7104(b).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet.App. 
510, 513 (1992);  Kates v. Brown,  5 Vet.App. 93, 95 (1993).  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It may also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1) (2002).  As causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in § 5108 of this title.  38 U.S.C.A. 
§ 5103A(d)(2)(C)(f) (West 2000).

The record in this case shows that a rating decision of 
November 1992 denied service connection for residuals of a 
neck injury.  The claimant was notified of that adverse 
decision and of his right to appeal, but failed to initiate 
an appeal and that decision became final after one year. 

The evidence of record at the time of the November 1992 
decision included the veteran's original claim for VA 
disability compensation benefits, received in March 1981; his 
complete service medical records; the veteran's March 1992 
Statement in Support of Claim asserting that he sustained a 
neck injury in 1976 while on active duty in Germany; a July 
1992 report of VA orthopedic and radiographic examination; 
and private treatment records from Dr. P.G.W., dated from 
July 1990 to December 1991.  

The veteran's original claim for VA disability compensation 
benefits, received in March 1981, made no mention of an 
inservice neck injury.  His service medical records are 
silent for complaint, treatment, findings or diagnosis of a 
cervical injury during his period of active service or at the 
time of his medical examination for service separation in 
January 1977.  The record is silent for complaint, treatment, 
findings or diagnosis of a cervical injury or cervical 
arthritis at any time prior to December 1988.  The veteran's 
March 1992 statement that he sustained a neck injury in 1976 
while on active duty in Germany also asserted that he 
received medical care at a specifically identified field 
hospital.  The July 1992 report of VA orthopedic examination 
diagnosed traumatic arthritis of the cervical spine, residual 
of injury.  The private treatment records from Dr. P.G.W., 
dated from July 1990 to November 1991, showed chronic 
degenerative joint disease of the cervical spine and, on one 
occasion, cervical radiculitis.  None of the private or VA 
medical evidence of record at the time of the November 1992 
decision linked or related the claimant's cervical arthritis 
to his period of active service.  

Evidence added to the record since the November 1992 decision 
denying service connection for residuals of a neck injury, to 
include arthritis, consists of the veteran's Statement in 
Support of Claim, received June 14, 2001; a duplicate copy of 
the July 1972 VA orthopedic and radiographic examination; VA 
outpatient treatment records from the VAMC, Canton; the VAMC, 
Cleveland; the VAMC, Brecksville; and the VAMC, Wade Park, 
dated from January 1992 to October 2001; private medical 
records from Akron City Hospital, dated in December 1988; 
duplicate copies of private treatment records from Dr. 
P.G.W., dated from July 1990 to December 1991; additional 
private treatment records from Dr. P.G.W., dated from July 
1992 to February 1997; and the veteran's sworn testimony at 
his April 2003 hearing held before the undersigned Veterans 
Law Judge of the Board of Veterans' Appeals

In considering the additional evidence submitted to reopen 
the claim for service connection for residuals of a cervical 
injury, to include arthritis, the Board notes that the 
veteran's Statement in Support of Claim, received June 14, 
2001, reiterates his assertion that his current arthritis of 
the cervical spine is the result of an in-service neck injury 
in 1976.  The VA outpatient treatment records from the VAMC, 
Canton; the VAMC, Cleveland; the VAMC, Brecksville; and the 
VAMC, Wade Park, dated from January 1, 1992, to October 2001, 
show that in August 1996, the claimant related that he 
injured his neck while in service in 1976; that in 1988, he 
had a car accident and sustained a whiplash injury; and that 
he was seen by a private physician and told that he had 
arthritis in the neck.  Similarly, in December 2000, the 
claimant complained of chronic neck pain since an Army injury 
in 1976, with recurrence after a motor vehicle accident in 
1988.  In August 2001, the veteran complained of neck pain 
radiating to the left shoulder and right trapezius for 
several weeks, and offered a history of a jeep accident in 
the military.  At his hearing held in April 2003 before the 
undersigned Veterans' Law Judge of the Boar of Veterans 
Appeals, the claimant testified that the sustained a cervical 
injury in a vehicle accident in 1976 while serving on active 
duty in Germany.  These contentions do not differ in any 
significant way from his previous contentions that his 
current neck disability is residual to any inservice neck 
injury in 1976, and is essentially the same claim.  The 
above-cited statements and testimony are reiterative and 
duplicative of the contentions previously advanced by the 
veteran and considered by the RO at the time of the prior 
final denial of the veteran's claim.  As the probative value 
of such contentions have been previously assessed and 
rejected by the RO in its prior final denial of his claim in 
November 1992, such statements are redundant of prior 
contentions and do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

The claimant also submitted a duplicate copy of his cervical 
X-ray at Akron City Hospital in 1988; duplicate copies of his 
treatment records from Dr. P.G.W., dated from July 1990 to 
December 1991, as well as a duplicate copy of the VA 
orthopedic and radiographic examination in July 1972.  Such 
evidence is not new, but simply duplicates evidence 
previously reviewed and considered at the time of the 
November 1992 decision denying the veteran's claim for 
service connection for residuals of a neck injury.  

The evidence added to the record since the final RO decision 
of November 1992 includes the private medical records from 
Akron City Hospital, dated in December 1988, more than eleven 
years after final service separation, showing X-ray evidence 
of mild cervical degenerative changes at C-4 and C-5.  The 
Board notes that such constitutes the first radiographic 
evidence of cervical arthritis in the claimant, and is both 
new and relevant to his claim. 

The Board finds that the additional evidence submitted since 
the final RO decision of November 1992 shows X-ray findings 
in December 1988 which establish the clinical presence of 
mild degenerative changes in the claimant at C4-C5, with 
relative narrowing at that level, and associated impingment 
of the intervertebral foramina, bilaterally.  This evidence 
was not previously submitted to agency decisionmakers, and it 
bears directly and substantially upon the specific matter 
under consideration.  This evidence is neither cumulative nor 
redundant, and by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, new and material evidence has been submitted, 
and the claim for residuals of a cervical injury, to include 
arthritis, is reopened.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for residuals of a neck injury, to 
include arthritis, is reopened.  


REMAND

When there is evidence of a current disability and evidence 
that the disability may be associated with service, but the 
medical evidence is insufficient for VA to make a decision on 
a claim, the veteran must be provided a medical examination.  
38 U.S.C.A. § 5103A (West 2002).  In this case, the medical 
reports indicate that the veteran has arthritis of the spine, 
and an x-ray report of July 1992 includes a statement that 
the arthritis could be the result of an old trauma, such as 
the one alleged by the veteran to have occurred in service.  
However, the record does not include an examination report 
that provides an assessment of current findings,  a review of 
the medical history, and a medical opinion as to whether the 
veteran's arthritis is the result of an old injury.

Accordingly, a remand is necessary for the following actions:

1.  The veteran must be scheduled for a 
VA orthopedic examination.  The examining 
physician must review the claims ffolder 
in conjunction with the examination.  The 
report of the examination musty include 
responses to each of the following items:
	
A.  State the diagnoses for all 
disorders of the neck or cervical spine 
the veteran currently has.
	
B.  For each diagnosis reported in 
response to item A, above, state a 
medical opinion, based on the examination 
findings and a review of the claims 
folder, as to whether it is at least as 
likely as not that the current disorder 
is the result of an old injury to the 
neck, such as the one the veteran 
contends he incurred in a motor vehicle 
accident in service.

2.  Following completion of the requested 
development, the claim must be reviewed 
on the basis of the entire record.  If 
the claim is not resolved to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).  The veteran need take no action 
until he is so notified.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



